Citation Nr: 0004912	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  95-39 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder, to include Osgood-Schlatter disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1957 to July 
1960.  His appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The Board REMANDED this case in October 
1997, and it is again before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  The veteran's claim is well grounded and the VA has 
fulfilled its duty to assist by obtaining and fully 
developing all relevant evidence necessary for an equitable 
disposition of the claim.

2.  The record contains clear and unmistakable evidence that 
the veteran had Osgood-Schlatter disease prior to his period 
of active service.

3.  The preexisting Osgood-Schlatter disease was not 
permanently worsened by his active service.

4.  There is no medical evidence which establishes a causal 
nexus between any other currently diagnosed bilateral knee 
disorder and the veteran's military service.


CONCLUSION OF LAW

The veteran's bilateral knee disorder, to include Osgood-
Schlatter disease, was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 
38 C.F.R. § 3.306 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has offered two theories under which he believes 
that his bilateral knee disorder should be service connected.  
The veteran has reported that he entered service with Osgood-
Schlatter disease and that he had knee pain during basic 
training.  He has reported that he injured his knees on a 
missile trailer and that he was returned to duty at that time 
with a limited profile, which reflected that he should not 
stand for a prolonged period of time.  Alternatively, the 
veteran has asserted that his current bilateral knee disorder 
is not related to any preexisting Osgood-Schlatter disease, 
but that it is instead due to an injury sustained in service.  
As a preliminary matter, the Board finds the veteran's claim 
plausible and capable of substantiation; it is therefore well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  The Board also finds that the VA has fulfilled its 
duty to assist the veteran by obtaining and fully developing 
all relevant evidence necessary for an equitable disposition 
of the claim.

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1131 (West 1991).  A 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1999).

The veteran is presumed to be in sound condition upon entry 
into service, except for any defects noted at the time of 
examination for entry into service.  38 U.S.C.A. § 1111.  The 
presumption can be rebutted only by clear and unmistakable 
evidence that such a disability existed prior to service.  
See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Monroe v. 
Brown, 4 Vet. App. 513, 515 (1993); Green v. Derwinski, 1 
Vet. App. 320, 322 (1991).  In this case, the Board concludes 
the record contains clear and unmistakable evidence that the 
veteran had Osgood-Schlatter disease prior to entering active 
service.  A radiology report dated in April 1965 reflects 
that the veteran's left knee had "an old avulsion fracture 
of the tibial tuberosity, probably associated with Osgood-
Schlatter disease in childhood."  Even more significantly, a 
letter dated in January 1992 by Ford Van Hagen, M.D., shows 
that the veteran's knee problems began in his mid-teens, and 
that the veteran was told he had Osgood-Schlatter disease in 
1951.  Moreover, the veteran in his January 1992 substantive 
appeal specifically stated that he had Osgood-Schlatter 
disease when he entered service.  Although the veteran has 
since repudiated this statement, the Board must find clear 
and unmistakable evidence exists that the veteran had Osgood-
Schlatter disease at the time of his entry into active 
service.

The Board must determine whether the veteran's bilateral knee 
disorder, to include Osgood-Schlatter disease, was 
permanently worsened by his active service.  On enlistment 
examination in July 1956, no abnormalities of the lower 
extremities was noted.  The veteran was given a "2" profile 
for lower extremities at that time presumably in reference to 
a finding of pes planus on examination.  The veteran also 
denied any significant medical history at that time.  In 
November 1956, it was reported that the veteran had re-
injured his left knee when he bumped it against a bed; a 
prior injury during basic training was noted.  Examination at 
the time revealed slight tenderness and erythema below the 
patella.  The veteran was provided with an ace bandage.  

The veteran was seen several years later in July 1959.  At 
that time, the veteran reported a history of having a painful 
left knee with a childhood injury.  The knee was noted to be 
painful when he bumped it or kneeled on it.  X-rays taken at 
that time revealed no fracture or dislocation.  The patella 
was noted to be displaced laterally.  The tibial tubercle was 
noted to apparently have a separate small ossicle of bone 
situated in the region of the insertion of the patella 
tendon.  Otherwise the knee joint was noted to appear normal.  
It was noted by the clinical examination that this x-ray 
showed Osgood-Schlatter disease.  The veteran was given 
cortisone and in September 1959, a cylinder cast was place on 
the leg.  He apparently wore a cast until October 1959 when 
the cast was removed.  At that time, x-rays were again taken 
and it was noted that no changes were shown.  The x-ray 
report noted again that there was no fracture or dislocation.  
However, previously described hypertrophic changes in the 
region of the tibial tubercle were noted to be persistent.  
There was apparently a separate center of ossification in the 
patellar tendon and changes associated with Osgood-Schlatter 
disease.  In November 1959, the veteran was noted to continue 
to complain of tibial tubercle pain and he was given light 
duty and pain medication.  Later in November 1959, he was 
given a temporary profile change for the Osgood-Schlatter 
disease affecting both knees.  

In January 1960, the veteran was seen following a fall on his 
left knee.  A past medical history of Osgood-Schlatter 
disease was noted.  The impression was that the veteran had a 
contusion on his knee.  He was given a splint and ace 
bandage.  The veteran was seen again in June 1960 with 
complaints of tenderness over the left tibial tubercle with 
no definite history of trauma.  Examination confirmed that 
the veteran had such tenderness.  Separation examination 
dated in July 1960 revealed no pertinent abnormalities of the 
lower extremities; it was noted that the veteran had 
"Slaughters" disease, both knees, for the past year.  Upon 
discharge from service, the veteran was assigned a physical 
profile of "1" for his lower extremities.  The number "1" 
indicates that the veteran "possess[ed] a high level of 
medical fitness" and, consequently, was medically fit for any 
military assignment. 

Post-service medical records indicate that that the veteran 
had at least two injuries to his knees since his separation 
from active service.  Clifford J. Lynch, M.D., reported in an 
October 1964 letter that the veteran was working when "a 
faceplate struck his left knee directly."  The blow caused 
swelling over the anterior aspect of the left knee.  The 
damage was treated with three shots of Cortisone injections 
as of October 1964.  The veteran complained that he was 
unable to kneel on the knee because of the severe pain which 
had occurred, but he had relief when he stood erect.  X-rays 
revealed a large bony ossicle in the soft tissue adjacent to 
the anterior tibial tubercle superiorly as well as a small 
faintly calcified mass at the lower pole of the bony ossicle.  
X-ray findings were reported to be consistent with Osgood-
Schlatter disease.  The physician believed that the veteran 
had a preexisting Osgood-Schlatter disease accounting for the 
small bony ossicles what were present in the patellar tendon 
on x-ray.  He opined that the injury which he sustained in 
1964 aggravated that preexisting condition.  

The veteran again injured a knee while working at the Bunn-O-
Matic Company in Springfield, Illinois in May 1972.  
According to medical notes dated in May 1972, the veteran was 
given injections of Celestone and Xylocaine to the tender 
inferior patellar bursa, and his leg was wrapped.  Because 
his discomfort persisted, Dr. Van Hagen applied a long leg 
cast at that time to put the area completely at rest.  X-rays 
taken of the knee in June 1972 revealed no fracture or fluid 
in the joint space, but the veteran did have "residual 
changes of the old Osgood-Schlatter disease at the tibial 
tubercle."  A medical note dated in May 1972 shows that the 
veteran was working with a baling [sic] press and ran into a 
lock handle while the press was open.  The lock handle struck 
his left knee, and the veteran had reported pain since that 
time.  The examiner diagnosed tenderness and swelling in the 
left patellar tendon area.  He did not believe that the 
injury was "an old disease, but rather, an acute new 
irritation of the knee."

On VA examination in July 1991, the veteran reported that he 
indicated that he sustained two injuries to his knees in 
service.  He also indicated that he was told in service that 
he had Osgood-Schlatter disease.  Following examination, the 
examiner diagnosed history of Osgood-Schlatter disease, 
bilaterally, left greater than right with no functional 
impairment noted.  X-rays were also reported to be negative.  

In a January 1992 letter, Ford Van Hagen, M.D., indicated 
that he had treated the veteran for a number of conditions 
since 1962.  He noted that historically, the veteran did have 
a problem with his knees beginning in his mid-teens when he 
was apparently seen by a Dr. Motta in Springfield, Illinois 
(since deceased) and reportedly told somewhere around 1951 
that he had Osgood-Schlatter disease which he would probably 
outgrow.  Dr. Van Hagen reported that on induction, the 
veteran's Osgood-Schlatter disease was not symptomatic, but 
he did have trouble with his knees in service.  Dr. Van Hagen 
also reported that it was the veteran's belief that the 
activities in service aggravated his preexisting Osgood-
Schlatter disease.  Dr. Van Hagen noted that Osgood-Schlatter 
disease is a disease of remission and exacerbation and 
reiterated that the veteran was asymptomatic on induction, 
but did have trouble in service due to aggravation by 
activities.  He noted that the veteran has a recurrence of 
knee problems after service and sought treatment for such.  
Dr. Van Hagen concluded by stating that he had no knowledge 
of "what went on during the time of [the veteran's] military 
service."  He did, however, note that the veteran had a 
serious enough problem to result in a revised physical 
condition profile in November 1959.

VA outpatient treatment records indicate that the veteran was 
seen for treatment of severe degenerative joint disease of 
the left knee.  It was noted that the veteran was status 
postoperative meniscectomy of the left knee.  

The veteran was afforded a VA fee basis examination in May 
1999.  At that time, the veteran reported that while in 
service, he slipped on a rain-soaked trailer and fell on both 
knees.  The veteran denied any history of knee difficulty 
prior to service and also denied having a history of Osgood-
Schlatter disease prior to service entry.  He apparently 
emphasized that the only time he injured his knees was when 
he slipped and fell in service in 1959.  Following review of 
the claims folder, including the veteran's service medical 
records, and examination of the veteran, the examiner 
concluded that the veteran had bilateral Osgood-Schlatter 
disease with persistent patella tendonitis as well as early 
patellofemoral arthritis, bilaterally.  The examiner noted 
that with a reasonable degree of medical probability, the 
veteran's ambulation was limited due to his bilateral chronic 
patella tendonitis, but he also noted that the other limiting 
factors were the veteran's history of back disability, 
obesity and general medical condition associated with his 
diabetes.  He noted that the veteran's x-rays documented that 
the veteran did have preexisting Osgood-Schlatter disease 
prior to entering service, and it was felt that the veteran's 
service could have aggravated the prior preexisting 
condition, but "to divide it would be pure speculation of 
the examiner's behalf."

The Board notes that Dr. Van Hagen in his January 1992 letter 
appears to indicate that the veteran's Osgood-Schlatter 
disease was aggravated during service.  However, when the 
letter is read in its entirety it appears to the Board that 
he is merely reiterating the veteran's contentions in this 
regard.  As a lay person, the veteran, however, is not 
competent to provide such an etiological determination.  
LeShore v. Brown, 8 Vet. App. 406, 408 (1995).  Dr. Van Hagen 
clearly reports that he had no idea of what happened to the 
veteran in service except to note that the veteran was placed 
on temporary profile during this time.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. at 409.  However, to 
the extent that Dr. Van Hagen's statement could be read as 
adopting the veteran's theory regarding aggravation, he 
provided no medical rationale or principle underlying the 
theory that the veteran's bilateral knee disorder was 
permanently aggravated in service, other than noting that the 
veteran was issued a profile in service, such that the Board 
could attach any significant probative weight to the letter.  
There is absolutely no discussion of service medical records 
or the post-service medical records including that 
documenting several injuries after service.  Essentially, 
there is no indication that Dr. Van Hagen reviewed all of the 
relevant evidence in this case so as to form a well-reasoned 
opinion based upon the relevant evidence.  For these reasons, 
the Board does not consider Dr. Van Hagen's letter to be of 
substantial probative value in this case.

The Board notes further, that the one opinion of record which 
is based on a review of the entire evidentiary record does 
not support the veteran's contention in this case.  In this 
regard, as stated above, the VA examiner in May 1999 thought 
that although the veteran's preexisting Osgood-Schlatter 
disease could have been aggravated in service, such a 
determination regarding aggravation would be pure 
speculation.  To the extent that the Board it could be argued 
that the May 1999 VA examiner opinion provided the requisite 
medical nexus opinion by his statement that the veteran's 
Osgood-Schlatter disease that preexisted service could have 
been aggravated in service, the Board notes that the Court 
has found that purely speculative medical opinions do not 
provide the degree of certainty required for medical nexus 
evidence.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Bostain v. 
West, 11 Vet. App. 124, 127 (1998).  Granted, the Court has 
acknowledged that word parsing in other medical nexus cases 
may have created an unclear picture for ascertaining what 
constitutes sufficient evidence to satisfy the medical nexus 
requirement for well-grounded claims.  Hicks v. West, 12 Vet. 
App. 86, 90 (1998).  However, the Court has made it clear 
that what is sufficient for competent medical nexus evidence 
depends on the specific facts of the case.  Bloom v. West, 12 
Vet. App. 185 (1999) (the truth of the matter is that no 
template is possible that will apply to the almost infinite 
number of fact situations that can arise.  What is 
speculative in one context might be less so in another.).  
While the Board acknowledges that the use of conditional 
language may be sufficient "nexus" evidence under certain 
circumstances, the Board finds in this case this opinion 
coupled with the examiner's opinion regarding the speculative 
nature of service aggravation causes the "negative" objective 
clinical evidence of record to outweigh that of any 
"positive" evidence in this case.  The Board thus, finds the 
opinion to be too inconclusive to be of any significant 
probative value.

The Board notes that other competent medical evidence of 
record reflects that the veteran's bilateral knee disorder 
was permanently worsened or aggravated by his period of 
active service.  Service medical records show treatment for 
symptomatic Osgood-Schlatter disease in service.  Moreover, 
the veteran has had several documented knee injuries 
subsequent to his active service requiring shots of various 
pain medications and the use of at least one long leg cast.  
In light of these factors, the Board does not find that the 
veteran's preexisting bilateral knee disorder was aggravated 
in any way by any incident of military service.  Thus, the 
veteran's claim must be denied.

With regard to the veteran's theory that his current 
bilateral knee disorder is directly related to his period of 
active service, the Board notes that the veteran has not 
offered any competent medical evidence that his current 
bilateral knee disorder is etiologically related to any knee 
injury he incurred while in service.  



ORDER

Service connection for a bilateral knee disorder, to include 
Osgood-Schlatter disease, is denied.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

